Yeah I Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2021 has been entered.
Claims 1-21 are pending, claims 1, 7, 14 and 18 have been amended.
 Response to Amendment
The current application has been transferred to Examiner Shirley Jian for further prosecution. 
The Specification objection has been overcome and withdrawn in view of the Specification amendment filed on 05/20/2021.
The 35 USC 112(b) rejection has been overcome and withdrawn in view of the latest claim amendment, i.e. “surrounding edge wall”.
As to the 35 USC 103 rejections, the Applicants arguments have been fully considered but are not persuasive for the following reasons:
Remarks: pg. 10: To claims 1-3, 7-14 and 21, the Applicant argues that combination of applied references Rys, Brown and Wahlstrand fail to teach the limitation “exterior facing side that is parallel to and lesser in area than an interior facing side wall”; specifically Wahlstrand 
The Examiner respectfully disagrees, claims 1 and 14 are apparatus claims each directed to a device capable of being implanted, and neither of these claims are method claims that actually disclose implanting the recited device to a specific location and/or to achieve a particular technical effect as argued. The independent claims each recite an “exterior facing side wall” and an “interior facing side wall”, but do not explicitly disclose what exactly is meant by ‘exterior facing’ and/or ‘interior facing’ and what these structures are ‘exterior’ and/or ‘interior’ with relation to. Thus, the argument that the combined references fails to achieve the same technical effect as the current application is non-commensurate with the scope of the claim, because the alleged technical effect is neither explicitly stated nor inherently implied by the claimed structure(s), given the lack of context and/or specific implanted location of the recited device(s). 
Under the broadest reasonable interpretation/BRI, the recited “a device that is implantable in body tissue” is any device that is capable of being implanted into an animal/human’s body tissue, with no specificity with respect to location within the body. Similar, under BRI, an “exterior facing side wall” is interpreted as functionally equivalent to a first side wall, and an “interior facing side wall” is interpreted as functionally equivalent to a second side wall. As such, the combination of the references as reasoned in the final office action (dated 03/03/2021) sufficiently teaches a first side wall that is parallel to and less in area than a second side wall, based on the motivation previously stated: for securing the implanted device within a body recess/cavity. 
The Examiner suggests adding functional language to both of the independent claims to specify the intended implanted position and an advantage of the recited structures in order to overcome 
Remarks pg. 12: To claims 4-6, 8 and 9, the Applicant maintains the same argument from respective independent claims. 
Please refer to the Examiner’s rationale immediately above.
Remarks pg. 12: To claims 10 and 11, the Applicant argues that based on the modification to claim 5, the combination of references teaches a suture hole with increased length extends through the interior and exterior facing side walls and thus failing to meet the goal of reducing suture port length of the current application
The Examiner respectfully disagrees. Firstly, it is unclear as to why the Applicant 
brought up features recited in claim 5 in the arguments; as the argued claims 10 and 11 are dependent off claims 9, which depends from claim 8 and to claim 4. 	Secondly, with respect to increased suture port length to modify the suture port to be substantially perpendicular to the interior facing surface wall, the Applicant is referred back to the modification in respective independent claims which would each a trapezoidal shape side profile from a first side wall being lesser in area than a second side wall, and joined by a surrounding edge wall. Based on this understanding, one of ordinary skill in the art would put the suture port at an area that has a relative short length similar in theory to the applied references. 
Remarks pg. 13-15: To claim 12 and 13, the Applicant maintains the same argument from respective independent claims. 
Please refer to the Examiner’s rationale immediately above.
The 103 rejections are maintained in view of the above reasons discussed above.
The Applicant is also invited to schedule an interview with the Examiner to expedite prosecution.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-3, 7, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rys (US 2018/0272122 A1; hereinafter Rys) and further in view of Brown et al. (US 2009/0171420 A1; hereinafter Brown) and Wahlstrand (US 2015/0196218 A1; hereinafter Wahlstrand).
Regarding claim 1, Rys teaches a device that is implantable in body tissue of a human or animal (e.g. abstract; title). Rys further discloses at least one suture port extending through the surrounding edge wall and the interior facing side wall but not through the exterior facing side wall of the case (e.g. Figure 1, Item 118; [0062]) as indicated by the annotated figure (Figure 1 – Annotated (Rys)) as shown below. Similarly, Rys teaches an implantable medical device with control circuitry for generating an electrical stimulus (e.g. [0009]). Although Rys is silent on the header, Brown teaches housing for implantable medical device, including the header with a terminal (e.g. abstract; [0033]). It is inherent that the housing as taught by Brown would allow electronic circuitry such as the control circuitry as taught by Rhys to be connected to the terminal as Brown discloses housing may include medical device implant electronics to control therapy and/or diagnostic process of the implant (e.g. [0035]). While Rys is silent on the header of the implantable medical device, Brown teaches a header (100) comprising at least one terminal adapted for removable connection to a lead (102) in Figure 1 as well as an open-ended case closed by a plate (90) to form a housing (80 &10) connected to the header (100), the case comprised of a partially flat surrounding edge wall joined to an exterior facing side wall and an 


    PNG
    media_image1.png
    613
    637
    media_image1.png
    Greyscale

Figure 1 – Annotated (Rys) 

    PNG
    media_image2.png
    302
    792
    media_image2.png
    Greyscale

Figure 1 – Annotated (Brown) 

    PNG
    media_image3.png
    271
    546
    media_image3.png
    Greyscale

Figure 3A – Annotated (Wahlstrand) 

Regarding claims 2 & 3, Rys modified by Brown and Wahlstrand discloses the claimed invention except for a second and third suture ports. However, it would be obvious to person having ordinary skill in the art at the effective filing to duplicate the suture port as taught by Rys. Rys teaches the fixture feature is desirable as it can inhibit movement of the main body in an explantation direction (e.g. [0062]). Thus, it would be obvious to duplicate the suture port to inhibit medical device movement, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art ( see St. Regis Paper Co. v.Bemis Co., 193 USPQ 8).
Regarding claims 7 & 18, Brown teaches a case comprised of a partially flat surrounding edge wall with a curved region joined to an exterior facing side wall and an interior facing side wall opposed to the exterior facing side wall in Figure 1 (e.g. Figure 1; [0033]).It would be ordinary skill in the art at the effective filing to further modify the device taught by Rys, Brown, and Wahlstrand with the curved region as taught by Brown to ensure the device includes a hermetically sealed enclosure. As taught by Brown this is desirable to protect the electronic 
Regarding claim 14, Rys teaches a device that is implantable in body tissue of a human or animal (e.g. abstract; title) and inherently the housing of the implantable device. Rys further discloses at least one suture port extending through the surrounding edge wall and the interior facing side wall but not through the exterior facing side wall of the case (e.g. Figure 1, Item 118; [0062]) as indicated by the annotated figure (Figure 1 – Annotated (Rys) as seen previously). Brown, through Figure 1, teaches an open-ended case (80 & 10)closed by a plate, (90) wherein the case is comprised of a surrounding edge wall joined to an exterior facing side wall and an interior facing side wall opposed to the exterior facing side wall (e.g. Figure 1; [0033]). Although Brown is silent in regards to wherein the surrounding edge wall at least slopes, Wahlstrand teaches through annotated Figure 3A of Wahlstrand, an implantable medical device in which the two surfaces are connected through a side surface which is defined by an angle or a slope (e.g. abstract; [0046]). It would be obvious to person having ordinary skill in the art at the effective filing to modify the device taught by Rys with the header and open-ended case as taught by Brown to ensure the device includes a hermetically sealed enclosure in conjunction with the shape of the implant (i.e. sloped surrounding edge wall, trapezoidal shape) as taught by Wahlstrand to ensure the device is securely located within a recess or cavity. As taught by Brown this is desirable to protect the electronic circuitry from body fluids and protecting the organism from infection or other injury caused by the implanted materials (e.g. [0005]). Similarly, as taught by Rys, the fixture feature 118 or the suture port is desirable as it can inhibit movement of the main body in an explantation direction (e.g. [0062]). Wahlstrand teaches the housing shape of an IMD is important to allow the IMD to be securely located within a recess 
Regarding claims 15 & 16, Rys modified by Brown and Wahlstrand fails to teach second and third suture ports. However, it would be obvious to person having ordinary skill in the art at the effective filing to duplicate the suture port as taught by Rys. Rys teaches the fixture feature is desirable as it can inhibit movement of the main body in an explantation direction (e.g. [0062]). Thus, it would be obvious to duplicate the suture port to inhibit medical device movement, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art ( see St. Regis Paper Co. v.Bemis Co., 193 USPQ 8).
Regarding claim 17, Rys as modified discloses suture ports are canted at an outward angle with respect to the exterior facing side wall of the case. Rys teaches the central axes of port diverge with respect to central access (arrow) of the device as shown in the Figure 1 – Annotated (Rys) (see previous figures). As previously stated, it would be obvious to person having ordinary skill in the art at the effective filing to duplicate the suture port as taught by Rys. Rys teaches the fixture feature is desirable as it can inhibit movement of the main body in an explantation direction (e.g. [0062]). Thus, it would be obvious to duplicate the suture port to inhibit medical device movement, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see St. Regis Paper Co. v.Bemis Co., 193 USPQ 8).
. 

Claims 4-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rys, Brown, and Wahlstrand as applied to claims 1-3, 7, and 14-21 above, and further in view of Mann et al. (US 6609029 B1; hereinafter Mann). 
Regarding claim 4, the device taught by Rys modified by Brown and Wahlstrand fails to disclose a header with a suture port. However, Mann teaches  an implantable neurostimulator or similar medical device (e.g. abstract) with a header, as is known in the art, to include a suture hole(s) at the top of the header to assist in holding the device in a desired implanted location (e.g. Column 4, lines 41-52). Thus, it would be obvious in one ordinary skill in the art at effective filing to further modify the device taught by Rys modified by Brown and Wahlstrand to include one or more suture holes in the header as taught by Mann since it is known in the art. 
Regarding claim 5, Rys as modified discloses suture ports are canted at an outward angle with respect to the exterior facing side wall of the case. Rys teaches the central axes of port see previous figures). As previously stated, it would be obvious to person having ordinary skill in the art at the effective filing to duplicate the suture port as taught by Rys. Rys teaches the fixture feature is desirable as it can inhibit movement of the main body in an explantation direction (e.g. [0062]). Thus, it would be obvious to duplicate the suture port to inhibit medical device movement, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see St. Regis Paper Co. v.Bemis Co., 193 USPQ 8).
Regarding claim 6, the device taught by Rys modified by Brown and Wahlstrand fails to teach the first, second, and third suture ports are formed proximate to a perimeter edge of the device and define a triangular attachment configuration for the device. However, it would be obvious to person having ordinary skill in the art at the effective filing to duplicate the suture port as taught by Rys. Rys teaches the fixture feature is desirable as it can inhibit movement of the main body in an explantation direction (e.g. [0062]), which is a predicted benefit similar to the triangular configuration for the device. Thus, it would be obvious to duplicate the suture port to inhibit medical device movement, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see St. Regis Paper Co. v.Bemis Co., 193 USPQ 8) and that rearranging parts of an invention involves only routine skill in the art (see In re Japikse, 86 USPQ 70).
Regarding claim 8, Rys, Brown, and Wahlstrand are silent in regards to the device further comprising a fourth suture port. However, it would be obvious to person having ordinary skill in the art at the effective filing to duplicate the suture port as taught by Rys. Rys teaches the fixture feature is desirable as it can inhibit movement of the main body in an explantation direction (e.g. [0062]). Thus, it would be obvious to duplicate the suture port to inhibit medical device 
Regarding claim 9, Brown further discloses wherein the exterior facing side wall and the interior facing side wall are substantially rectangular-shaped side walls as shown in Figure 1. It would be obvious to a person of ordinary skill in the art at the effective filing to further modify the device taught by Rys with the header and case as taught by Brown to ensure the device includes a hermetically sealed enclosure. As taught by Brown this is desirable to protect the electronic circuitry from body fluids and protecting the organism from infection or other injury caused by the implanted materials ([0005]). Similarly, as taught by Rys, the fixture feature 118 is desirable as it can inhibit movement of the main body in an explantation direction ([0062]). Thus, it would be obvious to person having ordinary skill in the art at the effective filing to modify Rys with Brown to result with a hermetically sealed enclosure while retaining the desirable fixture feature.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rys, Brown, and Wahlstrand as applied to claims 1-3, 7, and 14-21 above as well as over Mann as applied to claims 4-6 and 8-9 above, and further in view of Imran et al. (US 20180185661 A1; hereinafter Imran).
Regarding claim 10, the device of Rys modified by Brown and Wahlstrand teaches wherein the first and second rectangular-shaped side walls define first and second corner regions of the device, and wherein the header defines third and fourth corner regions of the device. Although, Rys teaches the suture ports as previously claimed, Rys,  Brown, and Wahlstrand fail to teach wherein the first, second, third, and fourth suture ports extend through the first, second, .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rys, Brown, and Wahlstrand as applied to claims 1-3, 7, and 14-21 above as well as over Mann as applied to claims 4-6 and 8-9 above, and further in view of Kane et al. (US 8849420 B2; hereinafter Kane).
Regarding claim 12, Kane discloses an upper edge region of the header is comprised of an upwardly extending protuberance, and a suture port is formed in the upwardly extending protuberance as seen below in the annotated Figure 8. It would be obvious to person having ordinary skill in the art at the effective filing to duplicate the suture port as taught by Rys to include a fourth suture port. Rys teaches the fixture feature is desirable as it can inhibit movement of the main body in an explantation direction (e.g. [0062]). Similarly, the upwardly extending protuberance is interpreted as an obvious design choice which would result with the same structure as the prior art as taught by Kane. Thus, it would be obvious to duplicate the suture port to inhibit medical device movement and add an header component with an extending protuberance, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see St. Regis Paper Co. v.Bemis Co., 193 USPQ 8) and that choosing a design involves only routine skill in the art. 

    PNG
    media_image4.png
    567
    815
    media_image4.png
    Greyscale

Figure 8 – Annotated (Kane) 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rys, Brown, and Wahlstrand as applied to claims 1-3, 7, and 14-21 above as well as over Mann as applied to claims 4-6 and 8-9 above, and further in view of He  (US 2006/0184204 A1; hereinafter He) and Bolea (US 2014/0228905 A1; hereinafter Bolea). 
Regarding claim 13, Brown teaches through Figure 1 of one or more openings to allow electrical leads (e.g. Figure 1, 102; [0033]) resulting a second terminal formed in the header. However, Rys, Brown, and Wahlstrand are silent on a proximal end of a terminal plug is disposed in the second terminal with a distal end of the terminal plug having a terminal plug suture port. Bolea discusses port plugs may be used to seal the unused ports in the header for an implantable neurostimulator (e.g. [0424]). While Bolea is silent on the terminal plug suture port, He discloses a lead connector to include a suture hole that can be used to suture the lead, and . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Turcott et al. US 7653434 B1: Fig. 3 and 5 illustrate an implantable device shown as having a trapezoidal side profile that has a first side wall that is parallel and smaller in area than a second side wall. 
Crawford et al. US 2018/0304078 A1 Fig 5 also illustrates an implantable device having a trapezoidal side profile in which the first/top side wall is parallel and smaller in area than a second/bottom side wall
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SHIRLEY X JIAN/            Examiner, Art Unit 3792                                                                                                                                                                                            
	June 3, 2021 need to